PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/891,793
Filing Date: 3 Jun 2020
Appellant(s): XIE et al.



__________________
Jonathan Marina
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on September 15, 2021 appealing from the Office action mailed on May 12, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The following ground(s) of rejection are applicable to the appealed claims.
Appellant argues that the combination of Maeda and Zhebing does not disclose “the node list comprising sequential numbering of all consensus nodes of the blockchain network” and “sequentially re-numbering in the node list a plurality of remaining consensus nodes of the blockchain network” as recited in claims 1, 12 and 20, see the middle of page 7 to page 8 (i.e., bullet point/section 1) and the middle of page 10 (i.e., bullet point/section 3) of appellant’s appeal brief, filed on 9/15/2021.
The respondent respectfully disagrees.  Zhebing, page 14, lines 566-577 disclose modifying a consensus node set list by deleting the malicious nodes and then proceeding to the next round of consensus without the deleted malicious nodes.  Zhebing does not explicitly disclose that the node list is sequentially numbered; however, sequentially numbering the consensus nodes is an obvious implementation that does not make the invention patentably distinct (and worthy of a patent).
Renumbering and reordering numerical lists are obvious actions to perform if a member of a list is deleted/removed.  For example, say there is a series of consensus nodes designated as “1”, “2”, “3”, “4” and “5”.  Consensus node “3” is deleted/removed leaving consensus nodes “1”, “2”, “4” and “5”.  One could keep this series as is and refer to the consensus nodes as “1”, 
Additionally, merely having the list be sequential and renumbering the list sequentially when a member of the list is deleted/removed may make the list different, but it does not make it patentably distinct as a new and different invention (and worthy of a patent).  If this were true, an invention that performs the exact same steps as applicant’s, but does not use a sequential numbering system in the consensus node list or does not sequentially renumber the consensus node list would not infringe upon applicant’s invention.  Also, if this were true, using another naming system instead of sequential numbering, such as designating the consensus nodes with letters “A”, “B”, “C”, “D” and “F” would not infringe upon applicant’s invention.  Again, this makes the invention different, but it does not make it patentably distinct as a new and different invention (and worthy of a patent).  In both cases, the functionality of the invention does not change because of the naming system used.  As such, it appears to be an obvious design choice that does not make the invention patentably distinct (and worthy of a patent).
Appellant argues that “…The sequential numbering or renumbering may help with providing the technical effect of more efficient node deletion in a blockchain network because the remaining consensus nodes are sequentially re-numbered in the node list and the view change is performed based on the re-numbered remaining consensus nodes.  By the use of the sequentially numbered node list for consensus node re-numbering in combination with the other claimed operations, node deletion may be achieved without having to halt the blockchain network operation and causing blockchain network downtime (see, e.g., paragraphs 24 and 75).  This view change after deletion of the node may be computed in constant time because a modulus operation may be applied to the sequentially re-numbered node list (see, e.g., paragraphs 49, 51, and 61 of the original description)”, see the bottom of page 8 of applicant’s appellant’s appeal brief, filed on 9/15/2021.
Appellant cites [0024] of applicant’s specification for the alleged advantages/benefits of “…deleting a node in the blockchain network improves the robustness and reliability of the blockchain network….by dynamically executing a transaction for deleting a node, the node can be deleted without having to disrupt  the operation of the blockchain network…”.  Appellant cites [0075] of applicant’s specification for the alleged advantage/benefit of “As such, the blockchain operation is not disrupted during the node deletion.  Consensus verification may still be performed during the node deletion process.  Node deletion can be achieved without having to halt the blockchain system, thus eliminating system down time.”  In both instances, the alleged advantages/benefits are from the deletion of the consensus node.  There is no mention in either paragraph or the surrounding paragraphs that the advantages/benefits are from using sequential numbering and sequential renumbering.  Appellant cites [0049], [0051] and [0061] of applicant’s specification; however, in none of the paragraphs is there any mention of either sequential numbering or sequential renumbering of the list of consensus nodes.  Furthermore, applicant has not articulated any reason on why the sequential numbering and sequential renumbering is crucial/important to the alleged advantages/benefits and why the use of it was chosen nor has the examiner found anything in applicant’s specification that explains any advantage/benefit or reasoning why sequential numbering and renumbering is crucial/important to the alleged advantages/benefits.  As such, it appears to be an obvious design choice that does not make the invention patentably distinct (and worthy of a patent).  Thus, appellant’s arguments are unpersuasive.

Appellant argues that the combination of Maeda and Zhebing does not disclose “obtaining a transaction comprising a request for disabling the second consensus node from performing consensus verification” and “in response to that consensus verification of the transaction succeeds, disabling the second consensus node from performing consensus verification in the blockchain network by deleting the second consensus node from the node list” as recited in claims 1, 12 and 20, see page 9 to the top of page 10 (i.e., bullet point/section 2) of appellant’s appeal brief, filed on 9/15/2021.
The respondent respectfully disagrees.  The respondent would like to point out that “disabling” is a broad term and could include “deletion/removal” and “changing to another consensus node”.  Appellant further argues that “Maeda contains no discussion or reference whatsoever of consensus processing or consensus verification on a blockchain network.  As such, Maeda cannot possibly teach the above-recited claim elements.”  The respondent would like to point out that Maeda may not explicitly discuss consensus verification on a blockchain; however, all blockchains use consensus verification.  It is an integral part of blockchain.  Blockchain consensus mechanisms help guarantee that all nodes on a network are synchronized and its transactions are legitimate.  Such consensus mechanisms are necessary for blockchain networks to ensure that every node is connected to the same network and all transactions are regularly verified.  Thus, if Maeda discloses blockchain, which it clearly does, it must also disclose consensus verification.
Maeda, [0040] discloses accessing a list of computing nodes [i.e., “consensus nodes”] and updating the list to remove [i.e., disable] from the list computing nodes that opt out of the blockchain group, where whatever initiated the list update is being interpreted to be the “transaction comprising a request for disabling”.  The actual removing of the computing node would occur if the removal was authorized/allowed [i.e., “verification”].
Additionally, Maeda, [0058] discloses “At step 906, the opt out server 150 can create the list of target computing nodes (hereinafter “list”) 175 indicating the other computing nodes 110-114 that are members of the blockchain group.  At step 908, the opt out server 150 can communicate the list 175 to the computing node 116.”
Maeda, [0059] discloses “At step 910, the opt out server 150 can remove the computing node 116 from which the opt out request 170 [i.e., “transaction comprising a request for disabling the second consensus node”] is received from the computing node list 185 for the blockchain group.  At step 912, the opt out server 150 can communicate to the other computing nodes 110-114 that are members of the blockchain group an indication that the computing node 116 from which the opt out request 170 is received is no longer a member of the blockchain group [i.e., “in response to that consensus verification of the transaction succeeds”].  In one aspect, the indication can simply instruct the computing nodes 110-114 to remove the computing node 116 from respective computing node lists maintained by the computing nodes 110-114 [i.e., “disabling the second consensus node from performing consensus verification”, where removal from the computing list node means the computing node will no longer be used].  In another arrangement, the opt out server 150 can communicate the list 175 to the computing nodes 110-114, which can serve to as the indication.  For example, the computing nodes 110-114 can replace their respective computing node lists with the list 175.  Regardless of how the indication is communicated to the computing nodes 110-114, the computing nodes 110-114 can access their respective computing nodes lists, which have been updated or replaced to remove the computing node 116, when generating new blocks and, in the transaction storage data 164, only specify computing nodes 110-114 that are indicated in the lists [i.e., “in response to that consensus verification of the transaction succeeds, disabling the second consensus node from performing consensus verification”].  Further, when a new computing node joins the blockchain group, the respective lists can be updated in a suitable manner to indicate the new computing node, and the new computing node can receive new blocks which are created.”
Additionally, Zhebing, page 2, lines 56-76 discloses dynamically changing consensus nodes, where, again, “disabling” is a broad term that could include “changing to another consensus node”, which effectively removes the use of the former consensus node [i.e., “disables”], after verification of the received change request.
The respondent does not understand appellant’s argument of “…The use of a central device to maintain and update the list of computing nodes is contrary to removing nodes from the list ‘in response to that consensus verification of the transaction succeed[ing]’ where the transaction is for disabling the node from performing consensus verification, as recited by the present claims,” or how it is contrary, see the bottom of page 9 to the top of page 10 of applicant’s appeal brief, filed on 9/15/2021.  If there is a list of computing nodes [i.e., “consensus nodes”] used for processing/verification and one of those consensus nodes is removed then that node will no longer be used for processing/verification.  The respondent does not understand how using a central device to maintain and update the list of computing nodes does not allow removing computing nodes from that list after consensus verification.
Thus, the combination of Maeda and Zhebing discloses “obtaining a transaction comprising a request for disabling the second consensus node from performing consensus verification” and “in response to that consensus verification of the transaction succeeds, disabling the second consensus node from performing consensus verification in the blockchain network by deleting the second consensus node from the node list” as recited in claims 1, 12 and 20.

Appellant argues that the combination of Maeda and Zhebing does not disclose “performing a view change protocol of PBFT based at least on the re-numbered plurality of remaining consensus nodes in the node list to change the designation of the primary node” as recited in claims 1, 12 and 20, see the bottom of page 10 to page 11 (i.e., bullet point/section 4) of appellant’s appeal brief, filed on 9/15/2021.
The respondent respectfully disagrees.  The response regarding the “sequential numbering of all consensus nodes of the blockchain network” and “sequentially re-numbering in the node list” is the same as in addressing “bullet point/section 1” and “bullet point/section 3” above.  Zhebing, page 1, line 30-page 2, line 55 disclose safely and reliably dynamically changing consensus nodes in the practical Byzantine Fault Tolerance (PBFT) consensus mechanism of the blockchain network [i.e., “view change protocol of PBFT”].  Zhebing, page 14, lines 566-577 disclose requesting to modify a consensus node list, changing the consensus node list and proceeding to the next round of consensus where the updated consensus node list with the malicious nodes deleted is used to start the next round of consensus.
Thus, the combination of Maeda and Zhebing disclose “performing a view change protocol of PBFT based at least on the re-numbered plurality of remaining consensus nodes in the node list to change the designation of the primary node” as recited in claims 1, 12 and 20.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Hubert Cheung/ /HC/ November 4, 2021
Assistant Examiner, AU 2152
Conferees:
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152                                                                                                                                                                                                        
/Taelor Kim/
Primary Examiner, AU 2156
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


Sheppard, Mullin, Richter & Hampton, LLP
12275 El Camino Real, Suite 200
San Diego, CA 92130

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.